Cole, J.
The motion to discharge the rule to show cause
must be denied. This case comes within the ruling in the case of the State ex rel. Carpenter v. The Supervisors of the Town of Beloit et al., just decided. It is said that it appears that the judgment mentioned in the application has been removed to the supreme court by writ of error, and that therefore its collection ought not to be enforced This is a mistake. No such fact appears in the record annexed to the application. Of course we cannot look outside the application' in deciding this motion.
By the Court. — Motion denied.